Order approving the assignee’s account, etc., and directing payment of ten per cent of appellant’s claim against the insolvent’s estate for 1937 social security taxes, under United States Code, title 42, section 1101 et seq., in so far as appealed from, affirmed, without costs, on the authority of Act of August 10, 1939, chapter 666, title IX, section 902, 53 Stat. 1399. Hagarty, Johnston, Adel and Taylor, JJ., concur; Lazansky, P. J., dissents and votes to reverse, with the following memorandum: The purpose of paragraph (3) of subdivision (a) of the Act of August 10, 1939 (Chap. 666, tit. IX, § 902, 53 Stat. 1399) seems to be to enable an insolvent whose assets during the fifty-nine-day period are in the custody of an appointee, or in any other way under the control of a court of competent jurisdiction, if his affairs were adjusted thereafter, or Ms receiver or trustee, if funds were available, to pay the required contribution under the State law, m which event the payment to the Federal government would be ten per cent of the normal tax. *1056But payment to the State is a condition precedent. The claim of the United States of America should be given priority.